OPINION
Steven M. Guisinger appeals a judgment of the Court of Common Pleas of Fairfield County, Ohio, which awarded him credit for time served against his sentence for two counts of gross sexual imposition. Appellant was convicted on September 18, 1998, and placed in community control. On October 20, 1999, the trial court revoked appellant's community control sanction. On November 2, 1999, the trial court determined appellant was entitled to 61 days of credit for time spent in the Fairfield County jail. On January 31, 2000, the trial court amended its entry, and gave him credit for 105 spent in prison in a different case. Appellant filed no appeal from either judgment entry, but filed a motion on November 3, 2000, requesting the court give him credit for time served in community control. The trial court overruled the motion on December 13, 2000. Appellant did not appeal either of the two earlier judgments awarding him jail time, but appeals from the court's overruling of his November 3, 2000 motion.
Appellant assigns a single error to the trial court:
 ASSIGNMENT OF ERROR THE TRIAL COURT ERRED IN FAILING TO CREDIT APPELLANT FOR THE PERIOD OF TIME HE WAS CONFINED PURSUANT TO R.C. § 2929.15 AS SET FORTH THROUGH R.C. § 2929.15 AS SET FORTH THROUGH R.C. § 2967.191 AND ALSO DEFINED THROUGH R.C. 5149.30 (A) AND R.C. § 2929.01 (F), R.C. § 2929.01 (E), R.C. § 2949.08 (D) AND THE RULES OF CONSTRUCTION, § 1.05 (D)(1).
We find appellant's appeal is not timely. Appellant's challenge to the trial court's computation of his jail credit for time served should have been addressed in a direct appeal from either of the two judgments in which the trial court computed the credit.
We find we lack jurisdiction to review this issue, and accordingly, we dismiss the appeal.
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the within appeal is dismissed for lack of jurisdiction. Costs to appellant.
  ___________________ Gwin, P.J.
Hoffman, J., and Farmer, J., concur.